Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the light transmission device" in line.  There is insufficient antecedent basis for this limitation in the claim.  The “light transmission device” only previously recited in claim 7 not the depending claim 6. 
Claim 9 recites the limitation "the light transmission device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The “light transmission device” only previously recited in claim 7 not the depending claim 6. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 12,14,16-18,20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mittleman et al. (US 2014/0085093).
As per claim 1, Mittleman shows a life safety device (Fig. 4A and 4F; hazard detector 400) comprising: 
a housing (Fig. 4A, the housing is comprised by the cover plate 1300, front casing 1100 and mounting plate 500); 
a detector for detecting one or more conditions (Fig. 4F; Para. 117; CO detector); and 
an actuatable mechanism (lens button 1200) coupled to the housing, the actuatable mechanism including a light assembly (light ring 1220 and LED) operable in response to detection of at least one of the one or more conditions (Para. 115, 117).  
As per claim 2, the invention of Mittleman inherently show the light assembly is automatically operable in response to detection of an unacceptable level of smoke or carbon monoxide (Para. 115,117).
As per claim 12, Mittleman shows actuation of the actuatable mechanism is configured to perform an operation associated with the life safety device (the lens button 1200 may also function as a button that is pressable by a user to input various commands to hazard detector 400, 
As per claim 14, Mittleman shows actuation of the actuatable mechanism performs a hush operation (quiet an alarm; Para. 159).
As per claim 16, Mittleman shows the housing includes a lower housing portion and the actuatable mechanism is arranged adjacent a center of the lower housing portion (Fig. 4A and 4F).
As per claim 17, Mittleman shows a method of operating a life safety device (Fig. 4A and 4F; hazard detector 400) comprising: sensing a condition via at least one detector (Fig. 4F; Para. 117; CO detector) of the life safety device; and illuminating a light assembly (light ring 1220 and LED) of the life safety device in response to sensing the condition, wherein the light assembly is formed as part of an actuatable mechanism (lens button 1200) visible at an exterior of a housing of the life safety device (Fig. 4A and 4F; Para. 115,117,159).
As per claim 18, Mittleman shows illuminating the light assembly occurs automatically in response to sensing the condition (Para. 115,117).
As per claim 20, Mittleman shows operation of the actuatable mechanism does not directly control illumination of the light assembly (one of the function of lens button is for controlling the alarm which is not directly control illumination of the light assembly; Para. 115,159).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-5,7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittleman et al. (US 2014/0085093) in view of Huang (US 2017/0314776).
As per claim 3, the invention of Mittleman meets the limitation of claim and further shows the light assembly further comprises: a light source; a cover (Para. 115; light ring 1220 and cover ), but does not explicitly mention a light skirt for communicating light from the light source to the cover.  
In the analogous art of lighting assembly, Huang shows a device (see figure 1) comprising: a housing ("insulating housing 1 "); a detector for detecting one or more conditions ([0044]); and an actuatable mechanism coupled to the housing ("push button ), the actuatable mechanism including a light assembly (see arrangement in the second cavity 4) operable in response to detection of at least one of the one or more conditions ([0040]); wherein the light assembly further comprises: a light source ("LED light source 6"); a cover ("diffusing mask 8"); and a light skirt for communicating light from the light source to the cover (the skirt is the inner 
Therefore, it would have been obvious at the time the invention was made to incorporate the light skirt as shown by Huang to the light assembly as shown by Mittleman because it would allow the light travel from the light source to the cover.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 4, the combined invention of Mittleman in view of Huang meets the limitation of claim and the cover 1300 of Mittleman is generally flush with an exterior of the housing (front casing 1100 and mounting plate 500; Fig. 4A and 4F). Huang also shows the cover is generally flush with an exterior of the housing (Fig. 1; the arrangement of the diffusing mask 8). 
As per claim 5, the combined invention of Mittleman in view of Huang meets the limitation of claim and Huang further shows the cover has at least one feature formed thereon to alter light the light emitted by the light source (Para. 30 and 39).
As per claim 7, the combined invention of Mittleman in view of Huang meets the limitation of claim and Huang further shows a light transmission device positioned within the housing, wherein the light assembly is nested within the hollow interior of the light transmission device (reflection cup 7; Fig. 1; Para. 23-24).
As per claim 8, the combined invention of Mittleman in view of Huang meets the limitation of claim and Huang further shows a shape of the light skirt is generally complementary to the light transmission device (Para. 10; reflection cup 7; Fig. 1; Para. 23-24). 
. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittleman et al. (US 2014/0085093) in view of Huang (US 2017/0314776), further in view of Carrington (US 2015/0109137). 
As per claim 6, the combined invention of Mittleman in view of Huang meets the limitation of claim, but does not explicitly mention the at least one feature includes a plurality of concentric rings to diffuse light emitted there through.  
Carrington shows a light assembly with a Fresnel lens comprising a ring array (32; Fig. 2; Para. 6) which met a plurality of concentric rings to diffuse light emitted there through.
Therefore, it would have been obvious at the time the invention was made to incorporate the light skirt as shown by Huang to the light assembly as shown by Mittleman because a person skilled in the art knows that there are multiple types of lens which can be used in similar lighting arrangements. It would be an implementation of use of know techniques to improve similar device in the same way.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittleman et al. (US 2014/0085093) in view of Huang (US 2017/0314776), further in view of Mc Donagh et al. (US 2016/0027266). 

Mc Donagh shows examples of how a lighting device can be used for specific purposed by transmitting specific message to the persons, in order words showing the cover includes at least one of tinting and printed text (Fig. 1-6B). 
Therefore, it would have been obvious at the time the invention was made to incorporate the printed lens as shown by Mc Donagh to the lens as shown by Mittleman because the use of printed lenses for providing clear indications additionally to illuminating is common practice.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
Claim(s) 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittleman et al. (US 2014/0085093) in view of Mc Donagh et al. (US 2016/0027266). 
As per claim 11, the invention of Mittleman meets the limitation of claim, but does not explicitly mention the light assembly is an egress light having a brightness sufficient to illuminate an adjacent pathway or exit.  
Mc Donagh shows a lighting assembly that is an egress light having a brightness sufficient to illuminate an adjacent pathway or exit (Fig. 1-6B).
Therefore, it would have been obvious at the time the invention was made to incorporate the light assembly with detector as shown by Mittleman to the egress light as shown by Mc Donagh, because it would allow the egress light including the condition monitoring function, thereby increasing the flexibility and capability of the invention such as functioning as an exit 
As per claim 19, the invention of Mittleman meets the limitation of claim, but does not explicitly mention illuminating the light assembly indicates a location of an exit.  
Mc Donagh shows a lighting assembly that is an egress light having a brightness sufficient to illuminate an adjacent pathway or exit (Fig. 1-6B).
Therefore, it would have been obvious at the time the invention was made to incorporate the light assembly with detector as shown by Mittleman to the egress light as shown by Mc Donagh, because it would allow the egress light including the condition monitoring function, thereby increasing the flexibility and capability of the invention such as functioning as an exit light. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittleman et al. (US 2014/0085093) in view of Logue et al. (US 2015/0097689). 
As per claim 13, the invention of Mittleman meets the limitation of claim, but does not explicitly mention actuation of the actuatable mechanism initiates a test operation.  
In the analogous art, Logue shows actuation of the actuatable mechanism initiates a test operation (Fig. 4A; button 600; Para. 127). 
Therefore, it would have been obvious at the time the invention was made to incorporate the button and test operation as suggest by Logue to the button of Mittleman, because it would allow the device and system of Mittleman to be tested, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

In the analogous art, Logue shows actuation of the actuatable mechanism enrolls the life safety device within a system, the life safety device being configured to communicate wirelessly (Fig. 4A; button 600; Para. 175). 
Therefore, it would have been obvious at the time the invention was made to incorporate the button and enrollment operation for wireless communicaiton as suggest by Logue to the button of Mittleman, because it would allow the device and system of Mittleman to be registered and communicated.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HOI C LAU/Primary Examiner, Art Unit 2689